Exhibit 10.2

 

FOURTH AMENDMENT

TO

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

(Term Loan)

 

THIS FOURTH AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT (Term Loan)
(“Amendment Agreement”) is made as of September 24, 2004 (“Execution Date”) to
be effective as of the Effective Date, by and among Gold Kist Inc., a Georgia
cooperative marketing association (“Borrower”) and CoBank, ACB (“CoBank”) as
Lender.

 

RECITALS

 

A. CoBank and Borrower have entered into that certain First Amended and Restated
Credit Agreement (Term Loan) dated as of January 29, 2003, that certain First
Amendment to First Amended and Restated Credit Agreement (Term Loan) dated as of
February 11, 2003, that certain Second Amendment to First Amended and Restated
Credit Agreement (Term Loan) dated as of March 10, 2004, and that certain Third
Amendment to First Amended and Restated Credit Agreement (Term Loan) dated as of
July 16, 2004 (as so amended, and as amended, modified, or supplemented from
time to time, the “Credit Agreement”) pursuant to which CoBank has extended
certain credit facilities to Borrower, under the terms and conditions set forth
in the Credit Agreement.

 

B. Borrower has requested that CoBank amend the Credit Agreement to facilitate
an initial public offering transaction which Borrower is contemplating, which
CoBank is willing to do under the terms and conditions, including the other
amendments, as set forth in this Amendment Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, including the mutual promises and agreements contained
herein, the parties hereto hereby agree as follows:

 

1. Definitions. Capitalized terms used herein without definition shall have the
definition given to them in the Credit Agreement if defined therein.



--------------------------------------------------------------------------------

2. Amendments to Credit Agreement. The parties hereto agree that the Credit
Agreement shall be amended as follows as of the Effective Date:

 

2.1 Section 10.1 shall be amended in its entirety to read as follows:

 

10.1 Limitation on Restricted Payments. Borrower will not pay or declare any
dividend or make any other distribution on or on account of any class of its
Stock or other equity or make cash distributions of equity (including cash
patronage refunds), or make interest payments on equity, or redeem, purchase or
otherwise acquire, directly or indirectly, any shares of its Stock or other
equity, or redeem, purchase or otherwise acquire, directly or indirectly, any
Senior Unsecured Notes or any Subordinated Debt, including, but not limited to,
its Subordinated Capital Certificates of Interest, Subordinated Loan
Certificates (except required redemptions as provided in the indentures pursuant
to which such Subordinated Debt was issued), or permit any Subsidiary to do any
of the above (all of the foregoing being herein called “Restricted Payments”)
except that Borrower may make (a) (i) prior to the Conversion Date (A) cash
patronage refunds in an amount, for each Fiscal Year, not to exceed 10% of the
member earnings for such Fiscal Year; and (B) present value cashing retirement
and death payments (net of any amount Borrower receives as insurance proceeds)
in an aggregate amount not to exceed $5,000,000 in any Fiscal Year, and (ii)
after the Conversion Date, the payment of any amounts that would otherwise be
permitted to be paid under the immediately preceding clause (a)(i) that were not
paid prior to the Conversion Date; (b) payments not to exceed, in the aggregate,
the sum of (A) the amount of the Net Proceeds of Stock received from an initial
public offering of Borrower plus (B) $60,000,000.00 from cash-on-hand, to the
extent used for (i) on or after the Conversion Date, the prepayment of up to
thirty-five percent (35.0%) of the Senior Unsecured Notes plus any prepayment
penalties, (ii) on or after the Conversion Date, the prepayment of the
Subordinated Capital Certificates of Interest plus any prepayment penalties and
interest on deposit, and (iii) prior to or after the Conversion Date, the
redemption of certain outstanding written notices of allocation of Borrower and
payments in connection with the Permitted Conversion Transaction (which, subject
to the limitation in amount set forth in this clause (b), may be funded with
monies not constituting Net Proceeds of Stock); and (c) after the Conversion
Date, payments of cash dividends in an aggregate amount not to exceed
$5,000,000.00 per Fiscal Year, provided that prior to making any cash dividend
payments pursuant to the immediately preceding clause (c), Borrower shall
deliver to CoBank a certificate evidencing compliance with Subsection 9.14.1
hereof after giving effect to such cash dividend payments; and provided further
that Borrower shall not make any Restricted Payments upon the occurrence and
during the continuance of a Default or Event of Default. So long as there is no
Default or Event of Default occurring or continuing, there shall not be included
in the definition of Restricted Payments: (x) dividends paid, or distributions
made, in Stock of Borrower or (y) exchanges of Stock of one or more classes of
Borrower, except to the extent that cash or other value is involved in such
exchange. Moreover, nothing in this Section shall prevent any Subsidiary from
making any Restricted Payments to Borrower or to any other Loan Party that
directly owns Stock of such Subsidiary. The term “equity” as used in this
Section shall include Borrower’s common stock, preferred stock, if any, other
equity certificates, and notified equity accounts of patrons.

 

2



--------------------------------------------------------------------------------

3. Borrower’s Representations. Borrower hereby represents and warrants that, (a)
Borrower has the corporate power and authority to enter into this Amendment and
to perform its obligations hereunder; (b) this Amendment has been duly
authorized and validly executed; and (c) after giving effect to this Amendment
Agreement and the transactions contemplated hereby, no Potential Default or
Event of Default has occurred and is continuing under the Credit Agreement or
other Loan Documents.

 

4. Effective Date. The effectiveness of this Amendment Agreement is subject to
satisfaction, in CoBank’s sole discretion, of each of the following conditions
precedent (the date on which all such conditions precedent are so satisfied
shall be the “Effective Date”):

 

4.1 Representations and Warranties. The representations and warranties of
Borrower in the Credit Agreement shall be true and correct in all material
respects on and as of the Effective Date as though made on and as of such date.

 

4.2 No Event of Default. No Event of Default shall have occurred and be
continuing under the Credit Agreement as of the Effective Date of this Amendment
Agreement.

 

4.3 Payment of Fees and Expenses. Borrower shall have paid CoBank, by wire
transfer of immediately available federal funds, all expenses owing pursuant to
Section 5 below.

 

4.4 Evidence of Merger. The Conversion Date shall have occurred and Borrower
shal have delivered to CoBank true and complete copies of the duly executed
documents between Borrower and Gold Kist Holdings Inc. (“Survivor”) evidencing
(i) the merger of Borrower with and into Survivor pursuant to which, among other
things, the corporate status of Borrower is converted to a for-profit
corporation and Borrower ceases to have the status of a cooperative under
Subchapter T of the Code, and (ii) the change of the name of Survivor to “Gold
Kist Inc.”; and (b) copies of all documents required to be delivered pursuant to
Section 10.5(e) of the Credit Agreement.

 

4.5 Initial Public Offering. Borrower shall have consummated an initial public
offering of its common stock and received Net Proceeds of Stock substantially in
accordance with the S-1 Registration Statement filed by Borrower, as amended,
with the Securities and Exchange Commission, and Borrower shall have given
CoBank written notice of such consummation.

 

4.6 Rabobank Agreement. CoBank shall have received proof satisfactory to it that
the First Amendment to the Rabobank Agreement has been executed by all parties
and is in full force and effect.

 

5. Costs; Expenses and Taxes. Borrower agrees to reimburse CoBank on demand for
all out-of-pocket costs, expenses and charges (including, without limitation,
all fees and charges of external legal counsel) incurred by CoBank in connection
with the preparation, reproduction, execution and delivery of this Amendment
Agreement and any other instruments and documents to be delivered hereunder.

 

3



--------------------------------------------------------------------------------

6. General Provisions.

 

6.1 No Waiver; Continuing Effect; References. The execution, delivery and
effectiveness of this Amendment Agreement shall not operate as a waiver of any
right, power or remedy of CoBank under any of the Loan Documents, nor constitute
a waiver of any provision of any of the Loan Documents, and the Credit
Agreement, as expressly modified hereby, and each of the other Loan Documents,
are hereby ratified and confirmed and shall continue in full force and effect
and be binding upon the parties thereto. Any direct or indirect reference in the
Loan Documents to the “Credit Agreement” shall be deemed to be a reference to
the Credit Agreement as amended by this Amendment Agreement.

 

6.2 Governing Law. This Amendment Agreement shall be governed by and construed
in accordance with the laws of the State of Colorado.

 

6.3 Counterparts. This Amendment Agreement may be executed in any number of
counterparts and by different parties to this Amendment Agreement in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Copies of documents or signature pages bearing original signatures, and executed
documents or signature pages delivered by telefax or facsimile or by e-mail
transmission of an adobe file format document (also known as a PDF file), shall,
in each such instance, be deemed to be, and shall constitute and be treated as,
an original signed document or counterpart, as applicable. Any party delivering
an executed counterpart of this Amendment Agreement by telefax or telefacsimile,
or by e-mail transmission of an adobe file format document also shall deliver an
original executed counterpart of this Amendment Agreement, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment Agreement.

 

[THE EXECUTION PAGE IS THE NEXT PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
First Amended and Restated Credit Agreement (Term Loan) to be executed by their
duly authorized officers as of the Effective Date.

 

BORROWER:

GOLD KIST INC., a cooperative marketing

association formed under the laws of the State of

Georgia

By:

 

/s/    Stephen O. West

--------------------------------------------------------------------------------

Name:

 

Stephen O. West

Title:

 

Chief Financial Officer, Vice President

LENDER:

COBANK, ACB

By:

 

/s/    Ginny Stichternath

--------------------------------------------------------------------------------

Name:

 

Ginny Stichternath

Title:

 

Vice President

 

5